



AGREEMENT FOR TERMINATION OF LEASE
AND VOLUNTARY SURRENDER OF PREMISES
This Agreement for Termination of Lease and Voluntary Surrender of Premises
(this “Agreement”) is made and entered into as of October 31, 2016, by and
between ARE-770/784/790 MEMORIAL DRIVE, LLC, a Delaware limited liability
company (“Landlord”), and INFINITY PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”), with reference to the following:
RECITALS
A.    Pursuant to that certain Lease Agreement dated as of July 2, 2002, as
amended by that certain First Amendment to Lease dated March 25, 2003, as
further amended by that certain Second Amendment to Lease dated April 30, 2003,
as further amended by that certain Third Amendment to Lease dated October 30,
2003, as further amended by that certain Fourth Amendment to Lease dated
December 15, 2003, as further amended by that certain Fifth Amendment to Lease
dated as of July 8, 2011, as further amended by that certain Sixth Amendment to
Lease dated as of June 1, 2012, as further amended by the Seventh Amendment
dated as of November 6, 2014, and as further amended by that certain Eighth
Amendment to Lease dated as of April 1, 2015 (as amended, the “Lease”), Tenant
leases certain premises at the improved real property now known as 780 Memorial
Drive and 790 Memorial Drive, Cambridge, Massachusetts, and which premises are
more particularly described in the Lease (the “Premises”).
B.     The term of the Lease is scheduled to expire on March 31, 2025.
C.     Tenant desires to accelerate the expiration date of the Lease, and
Landlord is willing to accept such acceleration of the expiration date of the
Lease pursuant to the terms of this Agreement.
D.     Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
made herein, and for other good and valuable consideration the receipt of which
is hereby acknowledged, Landlord and Tenant agree as follows:
1.    Termination Date. Landlord and Tenant agree, subject to Tenant’s timely
payment of the Termination Payment (as defined below), to accelerate the
expiration date of the Lease to October 31, 2016 (the “Termination Date”). For
the avoidance of doubt, if Tenant does not surrender the Premises as required
under the Lease on or before the Termination Date, such failure shall constitute
a holdover under the Lease and, notwithstanding anything to the contrary
contained in the Lease, (a) Tenant shall become a tenant at sufferance upon the
terms of the Lease except that the monthly rental shall be equal to 150% of Rent
in effect during the last 30 days of the Term, and (b) if Tenant holds over in
the Premises in excess of 45 days, then Tenant shall be responsible for all
damages suffered by Landlord resulting from or occasioned by Tenant’s holding
over, including consequential damages.
2.     Tenant Payments. Concurrently with Tenant’s delivery to Landlord of an
executed original of this Agreement, Tenant shall wire to Landlord, pursuant to
the wiring information below, immediately available funds in the amount of
$1,764,227 (the “Termination Payment”), which amount is comprised of (a)
$1,700,000 which is consideration for Landlord’s agreement to enter into this
Agreement and to terminate the Lease as of the Termination Date, and (b) $64,227
which Tenant is paying to Landlord in lieu of Tenant’s performance of those
certain restoration requirements under the Lease relating to the duct work, fan,
ceiling grid and a used 4-foot fume hood within the portion of the Premises
located at 780 Memorial Drive.


1    ex1013infinityleasete_image1.jpg [ex1013infinityleasete_image1.jpg]

--------------------------------------------------------------------------------





Wiring Instructions
Name of Bank:        JPMorgan Chase Bank, NA
Branch Address:    201 N. Central Ave.
Phoenix, AZ 85004
ABA No.:        021 000 021 – wire payment only
Account No.         790081186
Account Name:        Alexandria Real Estate Equities, Inc.
Attn:            Selena Yagi (626) 578-0777
3.     Base Rent and Operating Expenses. Tenant shall continue to pay all Base
Rent, Operating Expenses and any other obligations due under the Lease through
the Termination Date. Tenant shall not be required to pay Base Rent or Operating
Expenses for any period following the Termination Date so long as Tenant
surrenders the Premises and delivers the Termination Payment to Landlord as
provided for in this Agreement.
4.     Termination and Surrender. Tenant shall voluntarily surrender the
Premises on the Termination Date as required under the Lease, as modified by
this Agreement. Tenant agrees to cooperate reasonably with Landlord in all
matters, as applicable, relating to surrendering the Premises in accordance with
the surrender requirements and in the condition required pursuant to the Lease.
After the Termination Date, Tenant shall have no further rights of any kind with
respect to the Premises. Notwithstanding the foregoing, as provided in Section 5
hereof, those provisions of the Lease which, by their terms, survive the
termination of the Lease shall survive the surrender of the Premises and
termination of the Lease provided for herein. Notwithstanding anything to the
contrary contained in the Lease, in connection with the surrender of the
Premises pursuant to this Agreement, Landlord and Tenant acknowledge and agree
that Tenant shall not be required to remove any Alterations, Installations, Roof
Equipment or other Improvements located in the Premises, the 780 Building or the
790 Building existing as of the date of this Agreement nor shall Tenant have any
right to remove the same.
5.     No Further Obligations. Landlord and Tenant each agree that the other is
excused as of the Termination Date from any further obligations under the Lease
with respect to the Premises, excepting only such obligations under the Lease
which are, by their terms, intended to survive the termination of the Lease, and
as otherwise provided in this Agreement. In addition, subject to and in
accordance with the terms of the Lease, nothing herein shall be deemed to limit
or terminate any common law or statutory rights Landlord may have with respect
to Tenant in connection with any Hazardous Materials or for violations of any
governmental requirements or requirements of applicable law. Nothing herein
shall excuse Tenant or Landlord from their respective obligations under the
Lease, as modified by this Agreement, prior to the Termination Date.
6.     Intentionally Omitted.
7.     Security Deposit. Landlord and Tenant hereby acknowledge that, under the
terms of the Lease, Landlord is currently holding a Security Deposit in the form
of a Letter of Credit in the amount of $630,901.50. Following the Termination
Date, Landlord shall refund the portion of the Security Deposit to which Tenant
is entitled under Section 6 of the original Lease to Tenant in accordance with
the terms of Section 6 of the Lease.
8.     Removal of Personal Property. Tenant shall remove Tenant’s Property and
any other personal property of Tenant from the Premises on or before the
Termination Date in accordance with the terms of the Lease. Any Tenant’s
Property or other personal property of Tenant remaining in the Premises after
the Termination Date, if any, is hereby agreed to be abandoned by Tenant and may
be disposed of by Landlord, in Landlord’s sole discretion, without obligation or
liability of any kind to Tenant.
9.     Acknowledgment. Each party acknowledges and agrees that it has read the
provisions of this Agreement, understands them, and is bound by them. Time is of
the essence in this Agreement. Landlord represents that, to its actual
knowledge, as of the date of this Agreement, there is no default by Tenant under
the Lease, nor has any event occurred which, with the passage of time or the
giving of notice, or both, would constitute a default by Tenant under the Lease.
Tenant represents that, to its actual knowledge, as of the date of this
Agreement, there is no default by Landlord under the Lease, nor has any event
occurred which, with the passage of time or the giving of notice, or both, would
constitute a default by Landlord under the Lease


2    ex1013infinityleasete_image1.jpg [ex1013infinityleasete_image1.jpg]

--------------------------------------------------------------------------------





10.     No Assignment. Except for that certain sublease relating to a portion of
the Premises to Yumanity Therapeutics Inc., and Yumanity Therapeutics Inc.’s
sub-sublease to KSQ Therapeutics, Inc., and for previously approved subleases
which have expired and no longer affect the Premises, Tenant has not assigned,
mortgaged, subleased, pledged, encumbered or otherwise transferred any interest
in the Lease and Tenant holds the interest in the Premises as set forth in the
Lease as of the date of this Agreement.
11.    No Modification. This Agreement may not be modified or terminated except
in writing signed by all parties. This Agreement may be signed in counterparts
which taken together shall constitute one agreement binding upon the parties.
12.    Successors and Assigns. The covenants and agreements herein contained
shall inure to the benefit and be binding upon the parties and their respective
successors and assigns.
13.    Attorneys’ Fees. In the event of a dispute between the parties, the
prevailing party shall be entitled to have its reasonable attorneys’ fees and
costs paid by the other party. Each party shall be responsible for its own costs
and legal fees in connection with the negotiation, execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.
14.    Conflict of Laws. This Agreement shall be governed by the laws of the
state in which the Premises are located.
15.     OFAC. Tenant is currently (a) in compliance with and shall at all times
during the Term of the Lease remain in compliance with the regulations of the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and
any statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the Term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List or the Sectoral Sanctions Identifications List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.
[Signatures are on the next page]


3    ex1013infinityleasete_image1.jpg [ex1013infinityleasete_image1.jpg]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
TENANT:
INFINITY PHARMACEUTICALS, INC.,
a Delaware corporation
By: /s/Adelene Q. Perkins    
Its: Chair, President and CEO    
LANDLORD:
ARE-770/784/790 MEMORIAL DRIVE,
a Delaware limited liability company
By:
Alexandria Real Estate Equities, L.P.,

a Delaware limited partnership,
managing member
By:
ARE-QRS Corp.,
a Maryland corporation, general partner

By: /s/Eric S. Johnson                
Its: Senior Vice President, RE Legal Affairs    




4    ex1013infinityleasete_image1.jpg [ex1013infinityleasete_image1.jpg]